DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 06/22/2022.
Claims 1, 7, 13, and 19 have been amended.
Claim 21 has been added.
Claims 9, 10, and 20 have been canceled.
Claims 1-8, 11-19, and 21 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/22/2022 with respect to the rejections under 35 USC § 102/103 have been considered, and the majority are moot in view of the new grounds of rejection except as indicated below.

On pg. 8 of the Remarks, Applicant essentially argues:
“Moreover, Reber is silent about prioritizing, by the dispatcher, the plurality of tasks based on at least information provided in the request for processing the job…While Reber discusses considering computational power and available battery power of the vehicle when distributing tasks, this high level discussion of the considered factors does not disclose, teach or suggest prioritizing, by the dispatcher, the plurality of tasks based on at least information provided in the request for processing the job”

Examiner respectfully disagrees. In at least Rebar ¶0064-0068 Rebar discloses the requests specify at least time criticality and data size constraints which affect precedence and processor selection of the task distribution (“tasks from a client device 30 can be allocated based upon the digital data constraints of the computation task (i.e., small and big) and the time critical constraints of the computation task (i.e., low and high)”). see also “optional premium pricing for faster service” briefly described in ¶0068.
The remaining arguments are moot in view of the new grounds of rejection

Claim Objections
Claim 21 is objected to because of the following informalities:  
Minor typographical errors, corrections shown:
21. The method of claim 1, further comprising:
halting, by the dispatcher, execution of a task on a first processor;
assigning, by the dispatcher, a new task to the first processor, the new task having a higher priority than a priority of the halted task;
determining, by the dispatcher, that execution of the new task is complete;
resuming, by the dispatcher, execution of thehalted task on the first processor. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 11-19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13 recite distributing, by the dispatcher, the plurality of tasks to one or more vehicle processors of the plurality of vehicle processors based at least in part on prioritizing the plurality of tasks and the plurality of vehicles processors to maximize computational power and minimize power usage among the plurality of vehicle processors; the meets and bounds of the recited task distribution process are unclear because the recited objectives directly contradict in that it is impossible to both “maximize computational power” and “minimize power usage” because exploiting a processor’s computational power requires power usage. The limitation is presumably referring to some process to optimize the tradeoff1 between computational performance and the energy efficiency the tradeoff between computational performance vs. the power/energy expenditure, but even in this context the claim requirements are unclear as there is no suggestion of what power/energy factors are considered. 
It is also unclear how this act of “prioritizing the plurality of tasks and the plurality of vehicles processors” relates to the prior recited prioritization operations of “prioritizing, by the dispatcher, the plurality of tasks…prioritizing, by the dispatcher, the plurality of vehicle processors” which further compounds the issue. As written the first two prioritizing steps/operations do not appear to have any effect on the performance of the method or the operation of the system.

In order to advance prosecution, Examiner has generally interpreted the first two prioritizing steps/operations as relating to the distributing, and the ‘maximize-minimize’ limitation as describing the task distributing considers at least one energy usage/optimization factor in addition to performance.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Hauschild et al (US 2021/0316632 A1).

Claims 1 and 13:
Reber discloses the limitations as shown in the following rejections:
receiving, at a dispatcher (network control device), a request for processing a job (cloud computing service) (see at least ¶0023, 0029; FIG. 1);
receiving, at the dispatcher, availability information for a plurality of vehicle processors (vehicle cloud processing device), the availability information comprising, for each vehicle processor, a number of cores (processing device processing power/computational power/capacity) of the vehicle processor and a state of charge (battery capacity, powering mode) of a vehicle comprising the vehicle processor (¶0028, 0031,  0047, 0054, 0057), e.g. “receipt…of system identification data…that identifies system parameters of the vehicle cloud processing device 80 such as the processing power, data capacity, wireless bit rate, battery capacity, powering mode” (¶0028).
parsing (segmenting), by the dispatcher, the job into a plurality of tasks (computational tasks) (¶0028-0029; 0044, 0063-0064).
prioritizing, by the dispatcher, the plurality of tasks based on at least information provided in the request (e.g. high/low time criticality, whether premium pricing enabled) for processing the job; prioritizing, by the dispatcher, the plurality of vehicle processors based on at least the availability information; distributing (allocating), by the dispatcher, the plurality of tasks to one or more vehicle processors of the plurality of vehicle processors based at least in part on the availability information (¶0028-0031, 0044, 0047, 0064-0068; FIG. 10-12; further discussed below), e.g. “allocating computational tasks associated with requests for cloud computing services based on the capabilities and possible restrictions of such individual computing device (¶0028)…computation tasks are allocated to vehicle cloud computing devices over a region and one or more time zones based upon the time constraint and/or data constraint of the computation task (¶0066)…computation tasks associated with the request are allocated in regions/time zones closest to the digital data source when the request includes Big Data and High Time Critical constraints” (¶0067). 
receiving, by the dispatcher, results of the plurality of tasks from the one or more vehicle processors (¶0029, 0056, 0063, 0069).
Reber does not disclose that the state of charge indicates whether the vehicle is plugged to a power source for charging. Furthermore, regarding the recitation that the distributing is based on prioritizing the plurality of tasks and the plurality of vehicles processors to maximize computational power and minimize power usage among the plurality of vehicle processors, in at least ¶0067 Reber discloses allocating time critical tasks with large data requirements to vehicle processors nearest to the data source which would minimize power usage to transfer the data and maximize computational power/performance by reducing idle time waiting for the data transfer to complete and overall task execution time, but Reber does not indicate the intent of the allocation decision concerns energy consumption and does not clearly anticipate the limitation due to the ambiguity issues described in the 112(b) rejections above. 
Hauschild, however, discloses analogous system and methods for distributing tasks/”data packets” to parked vehicles for processing including receiving, at the dispatcher (server), availability information (ready state indication, availability, status signal) for a plurality of vehicle processors, the availability information comprising…a state of charge of a vehicle comprising the vehicle processor, wherein the state of charge indicates whether the vehicle is plugged to a power source for charging in at least ¶0008-0009, 0014, 0021; e.g. “for each of the motor vehicles it is respectively determined whether the motor vehicle is currently in a predetermined ready state. The ready state comprises at least the condition that the motor vehicle is coupled to an electrical energy supply device that is external to the vehicle (¶0008).
Hauschild further discloses the packet/task distribution selecting which vehicles to receive which packets to maximize computational power and minimize power usage among the plurality of vehicle processors in at least ¶0021-0023, 0026, 0052:
“the server device in the data packets a computing effort is configured depending on a respective status signal concerning the respective motor vehicle, for which the data packet is determined. The computing effort can for instance indicate a required amount of time, i.e. an estimated period of time, which the motor vehicle requires for processing all computing data contained in the data packet. The computing effort can also for instance additionally or alternatively indicate an energy expense, i.e. an amount of energy, which the motor vehicle prospectively needs to provide when processing all computing data contained in the data packet. The computing effort is adjusted or set by selecting a quantity and/or a kind of computing data of the data packet in dependence on the status signal. In other words, a complexity of the computing data or the data packet in dependence on the status signal is selected or set or varied. Depending on the status signal also more or fewer computing data and/or a certain kind of the computing data can be combined or comprised in the data packet. This renders the advantage that the computing effort required in the motor vehicle by the data packet is adjusted to the status signal of the motor vehicle” (¶0021)
…
One embodiment comprises that by the status signal the rate at which the battery is charging is signaled. This may be used to disqualify the motor vehicle from obtaining a data packet if the rate of charging the battery is lower than the energy expense of one data packet. In other words this will take into account that the processing of the data packet requires a certain electrical power (Watts) and the motor vehicle may provide at least that amount of electrical power, or that the motor vehicle has not yet used up a predefined amount of energy and/or power for processing data packages within a specified time range or in average (e.g., x watts/minute). This helps limiting the amount of energy used up for processing data packets in a specific motor vehicle” (¶0026).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber’s vehicular cloud system with that of Hauschild to ensure the vehicle processor usage does not disrupt or inconvenience the vehicle owner (Hauschild ¶0010, 0015, 0025).

Claims 2 and 14:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Hauschild further discloses wherein the plurality of vehicle processors are distributed across a plurality of vehicles that are charging, and wherein communication between the dispatcher and the plurality of vehicles is at least partially via a charging cable (Hauschild ¶0008-0010, 0029).


Claims 3 and 15:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Reber further discloses wherein the vehicle processors comprise graphic processing units, multiply and accumulate units, or field programmable gate arrays (Reber ¶0054).

Claims 4 and 16:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Reber further discloses:
identifying, by the dispatcher, a first vehicle having a first vehicle processor of the plurality of vehicle processors to distribute one or more of the plurality of tasks to (¶0027-0029, 0049)
providing, by the dispatcher, a graphical user interface to a mobile device of a driver of the first vehicle, the graphical user interface comprising a request for access to the first vehicle processor (offer of compensation for allowing cloud system to use vehicle processing device and/or pairing request); and receiving, by the dispatcher via the graphical user interface, consent (accept offer) from the driver of the first vehicle to access the first vehicle processor (¶0049-0050, 0034): 
“vehicle cloud processing device 80 can be integrated into the systems of the vehicle 88 including…the display and/or other user interface elements of the vehicle 88, allowing the user of the vehicle 88 to interact with the vehicle cloud processing system 80. In this fashion, the user of the vehicle 88 can enter data into the vehicle could processing device 80 and optionally cloud processing system 50 to enable and disable the vehicle cloud processing device 80, to selectively pair with the cloud processing system 50 at a particular vehicle aggregation location, accept offers by the cloud computing system 50, to monitor usage and to monitor and redeem credits, coupons, receive discounts and to interact in other ways” (¶0049)…any of the scenarios described herein a user of a vehicle could use a client device 30 such as a smartphone or other wireless communication device to directly interact with the vehicle cloud processing device 80 associated with the user's vehicle” (¶0050).

Claims 7 and 19:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Reber further discloses wherein the availability information further comprises, for each vehicle processor, a type of the vehicle processor, or a schedule of the vehicle processor (Reber ¶0028, 0033, 0038, 0047). See also Hauschild ¶0015, 0021).

Claims 8:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Reber further discloses wherein a first vehicle comprises at least two vehicle processors of the plurality of vehicle processors and a central module (wireless transceiver), and wherein the dispatcher receives the availability information for the at least two vehicle processors from the central module (see at least ¶0053-0055).

Claim 11:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Reber further discloses detecting, by the dispatcher, that a first vehicle processor of the plurality of vehicle processors ceased communication (disassociates/leaves) with the dispatcher, wherein a first task of the plurality of tasks was distributed to the first vehicle processor, and wherein the first vehicle processor did not complete the first task before ceasing communication; and redistributing (reassigning) the first task to a second vehicle processor of the plurality of vehicle processors (see at least ¶0027, 0029). See also Hauschild ¶0016-0017.



Claim 12:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Reber further discloses generating, by the dispatcher, an availability model for a completion time of the job (see at least ¶0033, 0044-0047, 0064. See also Hauschild ¶0014.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Hauschild et al (US 2021/0316632 A1) in further view of Kim et al. (Vehicular datacenter modeling for cloud computing: Considering capacity and leave rate of vehicles). 

Claims 5 and 17:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Hauschild further discloses (¶0008-0010, 0029) wherein the first vehicle is charging and communicating with the dispatcher via a charging cable, and Reber discloses (¶0034, 0049) the graphical user interface further comprises an offer to reduce a cost of [parking] the first vehicle in exchange for access to the first vehicle processor, but does not specifically disclose an offer to reduce a cost of charging the first vehicle.
Kim, however, discloses an analogous “vehicular datacenter model in a parking lot, where vehicles can be considered as a resource for cloud computing” (pg. 363, Abstract) wherein the first vehicle is charging and communicating with the dispatcher (datacenter manager) via a charging cable (power and network connector), and exemplary compensation offers including an offer to reduce a cost of charging the first vehicle in exchange for access to the first vehicle processor in at least pg. 364, col. 1, para. 1; pg. 365, § 3.1 and 3.2. Exemplary quotation:

 “there is another approach that regards connected vehicles as a large datacenter…Electric vehicles are suitable for the datacenter approach because this approach assumes a park and plug scenario in which participating vehicles are plugged into a power and network connector. From this point of view, users can utilize virtual resources contributed by the extra resources of parked vehicles. The vehicle owner who agrees to provide vehicle resources to the datacenter will receive compensation for their contribution. For instance, the electric vehicles parked in long-term parking space can be utilized as a part of datacenter and the owner of that vehicle can receive compensation such as parking discounts, free battery charging, priority parking spaces, and real-time surveillance” (pg. 364, col. 1, para. 1).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber/Hauschild’s vehicular cloud system with that of Kim because it reduces failures caused by arrival and departure of vehicle resources which decreases task execution times (pg. 363, Abstract); and more particularly, it would have been obvious to substitute Reber’s parking incentive with the free charging incentive taught by Kim because it represents the simple substitution with one known incentive mechanism with an equivalent alternative with predictable results.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Hauschild et al (US 2021/0316632 A1) in further view of Muniz et al. (A Smart Power Meter to Recharge Electric Vehicles in Communal Parking Areas).

Claims 6 and 18:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. The combination of Reber/Hauschild does not specifically disclose wherein the first vehicle is charging, and wherein the graphical user interface further comprises a charging state of the first vehicle.
Muniz, however, discloses (pg. 3448, Abstract and § I) a smart vehicle charging system, configured for operation in parking areas such as those of Reber/Hauschild. Muniz further provides a graphical user interface to a mobile device of a driver of the first vehicle, the graphical user interface which comprises a charging state of the first vehicle as described in at least pg. 3448, § II, para. 4; pg. 3450, § III-A, para. 4; pg. 3452, col. 2; pg. 3453. Exemplary quotations:
“Reporting to the user. It is wise to assume that users will want to know the charging status of their EVs, possible warnings, and a time estimation of the end of the charging process. It is also desirable that the system can send status notifications (current load, etc.), allow a user to reserve a charging point, display the charging fees, etc.” (pg. 3448, § II, para. 4).

“we have designed a basic mobile application aimed at users of public car parks (Fig. 9), where we have collected the crucial aspects for a final user, such as the amount of energy delivered to the car and the cost of the charging and the stay…The proposed system allows a user to access the information associated with the charging process (cost, effective elapsed time, estimated time to full charge, etc.)” (pg. 3453).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber/Hauschild with Muniz’s smart charging platform because it allows installation of “a low cost yet easily expandable network of charging points” (pg. 3448, col. 2, para. 5) that “is extremely cheap, yet powerful which, in combination with the developed software, leads the way in the implementation of fully featured and smart chargers at a fraction of the typical cost” (pg. 3453, § V).


Claim 21 is are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Hauschild et al (US 2021/0316632 A1) in further view of Chen (US 2015/0154056 A1).




Claim 21:
The combination of Reber/Hauschild discloses the limitations as shown in the rejections above. Reber/Hauschild do not specifically employ preemptive scheduling and do not disclose the limitations of claim 21.
However, priority based preemptive scheduling is notoriously old and well-known in the arts of computing task scheduling as evidenced by Chen who provides (¶0002-0011, 0036-0037, 0045) a summary of the standard preemption/resumption strategies employed by grid schedulers and discloses the limitations halting (suspend/pause/kill), by the dispatcher, execution of a task on a first processor; assigning, by the dispatcher, a new task to the first processor, the new task having a higher priority than a priority of halted task; determining, by the dispatcher, that execution of the new task is complete; resuming, by the dispatcher, execution of the new task on the first processor; e.g.  "preemptive scheduling" refers to a process whereby a pending high-priority workload takes resources away from a currently running workload of a lower priority, whereby a program managing workload distribution designates the relative priorities of scheduled workloads. A workload (also interchangeably referred to herein as a "job"), refers to a set of tasks and/or processes to be performed” (¶0003).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Reber/Hauschild to support preemptive scheduling “in order to ensure that the most important jobs (e.g., a higher priority workload or job relative to a lower priority workload or job) have preferred access to resources” (¶0035).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Optimal Task Allocation in Vehicular Fog Networks Requiring URLLC: An Energy-Aware Perspective” and “Energy Efficient Software Matching in Vehicular Fog” disclose methods for energy-aware task dispatching strategies in the context of vehicular clouds.
US 20110215758 A1 describes methods of using a charging cable for transmitting data to and from an electric vehicle.
“Vehicle as a Resource (VaaR)” is directed to techniques for exploiting the computational capabilities of vehicles.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
07/13/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “energy scaling is dependent on performance efficiency or speedup and there exist tradeoffs between power, energy and performance. Searching for the best “operating point” based on users’ demand is sometimes non-trivial. The energy-delay product EDa evaluates energy-power-performance tradeoffs and users’ priorities. The smaller the value of EDa, the better energy-performance efficiency the system configuration can achieve for the application. For performance-at-any-cost systems, E = 1 and minimizing D is the best solution for finding the optimal operating point. For energy- or power-constrained systems, we need to minimize the energy E or power P and ignore the D effect in order to get the best energy number. However, the strategies above are two extremes and not optimal for current systems. EDa defines a scenario for evaluating energy-performance efficiency and their tradeoffs for different types of systems. EDP (energy product when a = 1) is primarily used for evaluating low power portable systems such as smart phones, PDAs, and laptops, where battery life is the major design concern for these devices and energy weighs more than performance“ (Song, “Power, Performance and Energy Models and Systems for Emergent Architectures”, pg. 30).